Title: To Thomas Jefferson from Chandler Price, 15 December 1804
From: Price, Chandler
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philad. Decem 15. 1804
                  
                  Having neglected to enclose the Bill loading for your Butt Wine to Messrs. Gibson & Jefferson Merchants I take the liberty to send it to you herewith & request you to forward it to Them with your orders. 
                  I am very respectfully Sir Your most obedt. & very Hhble servt
                  
                     Chandr. Price 
                     
                  
               